                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

SHERRON LITTLE,

       Plaintiff,

v.                                                     Civ. No. 19‐410 WJ/GBW

ALLSTATE INSURANCE COMPANY,

       Defendant.



                              ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte. The Court entered an initial

Order to File Closing Documents on October 17, 2019, after being informed that the

parties had reached a settlement in this case. Doc. 22. The order required “that closing

documents be filed by Plaintiff no later than November 15, 2019, absent a request

showing good cause for an extension.” Id. As of the date of this order, Plaintiff has

neither filed closing documents nor sought an extension.

       Wherefore, IT IS THEREFORE ORDERED that Plaintiff, within 14 days, file

closing documents or show cause in writing why Plaintiff should not be sanctioned for

violation of the Court’s order.




                                                _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE
